DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application 16/339,809 is a national stage entry of PCT/KR2017/010818, filed 09/28/2017, which claims foreign priority to KR10-2016-0129923, filed 10/07/2016. 
Applicant’s response dated 09/28/2021 has been received and made of record.
Claims 1-16, 18, and 19 have been amended. Claims 17 and 20 have been canceled. 
Claims 1-16, 18, and 19 are currently pending in Application 16/339,809.

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/28/2021, with respect to the 35 USC 101 rejection have been fully considered and are persuasive.  The previously presented 35 USC 101 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 09/28/2021, with respect to the rejection(s) of claim(s) 1-16, 18, and 19 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Muthu (US 2013/0346175 A1), as detailed below. 

Claim Objections
Claim 8 is objected to because of the following informalities:  “wherein the processor configured to” should read “wherein the processor is configured to”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muthu (US 2013/0346175 A1).

Regarding claims 1 and 8, Muthu discloses an operating method of an electronic device and an electronic device (Muthu: Paragraph [0034], “a computer system”), comprising: 
	a communication module (Muthu: Paragraph [0034], “a network interface component… a computer system may transmit and receive… through a communication link and a communication interface”); 
	a display (Muthu: Paragraph [0034], “a display component”); 
	a processor operably connected to the display and the communication module (Muthu: Paragraph [0034], “a computer system may include a bus… which interconnects subsystems and , wherein the processor is configured to: 
		display[ing] at least one payment history (Muthu: Figure 2 Step 202, “User goes to online transaction history provide[d] by service provider”); 
		identify[ing] a payment history among the at least one payment history based on a first user input (Muthu: Figure 2 Step 202, “User… selects a transaction for review”); 
		display[ing] at least one post-payment service corresponding to the identified payment history (Muthu: Figure 2 Step 202, “User… selects an option to apply a promotion (e.g., discount coupon) to the transaction”, and Paragraph [0022], “what promotions or promotional payments are available to the user”); 
		identify[ing] a post-payment service among the at least one post-payment service based on a second user input (Muthu: Figure 2 Step 202, “User… selects an option to apply a promotion (e.g., discount coupon) to the transaction”); 
		identify[ing] a first server corresponding to the identified post payment service (Muthu: Figure 2 Step 205, “Service provider sends request to merchant to apply the promotional payment to the selected transaction”; this entails identifying the respective merchant); 
		establish[ing] a first communication link based on transmitting a first connection request message to the first server (Muthu: Figure 2 Step 205, “Service provider sends request to merchant to apply the promotional payment to the selected transaction”; this entails communicating with the server); 
		display[ing] a first user interface for communicating with the first server (Muthu: Paragraph [0018], “The user may access the payment provider services 124 through a browser or mobile app/browser”, and Paragraph [0025], “providing a message to computing device 104 or mobile device 105, that the service provider is processing the promotional payment redemption with the merchant ; 
		identify[ing] a second server by analyzing a message received via the first user interface (Muthu: Paragraph [0018], “The user may access the payment provider services 124 through a browser or mobile app/browser”; the user entering an address into the web browser after the post-purchase process in completed would fall within the broadest reasonable interpretation of this limitation); 
		establish[ing] a second communication link based on transmitting a second connection request message to the second server (Muthu: Paragraph [0018], “The user may access the payment provider services 124 through a browser or mobile app/browser”; the user entering an address into the web browser and visiting a different web page server after the post-purchase process in completed would fall within the broadest reasonable interpretation of this limitation); and 
		display[ing] a second user interface which enables the electronic device to communicate with the second server (Muthu: Paragraph [0018], “The user may access the payment provider services 124 through a browser or mobile app/browser”; the user viewing a web page on the second server in the web browser after the post-purchase process in completed would fall within the broadest reasonable interpretation of this limitation). 

Muthu discloses 2/9. The method/device of claim 1/8, wherein establishing the first communication link further  comprises: transmitting a predefined message, according to the identified selected post-payment service (Muthu: Paragraph [0025], “the service provider may send a request to the merchant through a real-time API to confirm the promotional payment instrument is valid and that the selected transaction is eligible to have the promotional payment applied to it”; an API uses predefined message elements by definition).  

Muthu discloses 3/10. The method/device of claim 2/9, wherein the predefined message is generated according to a predefined format, based on information extracted from the identified selected payment history in response to the identified  post-payment service (Muthu: Paragraph [0025], “the service provider may send a request to the merchant through a real-time API to confirm the promotional payment instrument is valid and that the selected transaction is eligible to have the promotional payment applied to it”; an API uses predefined message elements by definition and would inherently use information from the payment history to make the request for price match refunds).  

Muthu discloses 6/13. The method/device of claim 1, wherein the at least one post-payment service list comprises at least one of refund (Muthu: Paragraph [0025], “the service provider may send a request to the merchant through a real-time API to confirm the promotional payment instrument is valid and that the selected transaction is eligible to have the promotional payment applied to it”, and Paragraph [0013], “refund”), exchange, compensation, repurchase, talk, customer satisfaction survey, order confirmation, and shipping confirmation.  

Muthu discloses 7/14. The method/device of claim 1, wherein the at least one payment history and the at least one post-payment service list are displayed in an execution window of a payment application or a messenger application (Muthu: Paragraph [0018], “The user may access the payment provider services 124 through a browser or mobile app/browser”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthu as applied to claims 1-2 and 8-9 above, and further in view of Glyman (US 2016/0104188 A1). 

Muthu discloses 4/11. The method/device of claim 2/9. 
	Muthu is silent regarding the contents of the predefined message. 
	However, Glyman discloses that the predefined message comprises at least one information of a payment date, a payment number, a payment method, a payment amount, a repurchase amount, a product size, and a product color in response to the identified post-payment service.
	Muthu and Glyman are analogous art within the same field of endeavor as the instant application as all are drawn to post-purchase customer service transactions. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Glyman’s templates with automatically populated data into the system of Muthu to allow greater automation, reliability, and ease of use. 


Muthu discloses 16/19. The method/device of claim 1/8.  
	Muthu does not explicitly disclose that the identifying the first server corresponding to the identified post payment service comprises determining an unmanned chatting service to be connected based on the identified post-payment service. 
	However, Glyman discloses that the identifying the first server corresponding to the identified post payment service comprises determining an unmanned chatting service to be connected based on the identified post-payment service (Glyman: Paragraph [0046] and [0048], “Given the transaction profile (e.g., credit card that was used, RSP type, product type, etc.) and user preferences (e.g., fast vs.  cheap), an optimal refund process may be identified at 410”, “automatically generating a refund claim… using web forms, web chat… depending on the policy of the RSP for how refund requests are to be submitted. Templates may be used for each of these claim types… sub-templates within templates”; submitting a claim via a web chat depending on the policy of the RSP or credit card provider comprises such a determination).
	Muthu and Glyman are analogous art within the same field of endeavor as the instant application as all are drawn to post-purchase customer service transactions. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Glyman’s templates with automatically populated data into the system of Muthu to allow greater compatibility and automation. 

Claims 5, 12, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthu as applied to claims 1-2 and 8-9 above, and further in view of Kemp (US 2012/0226570 A1). 

Muthu discloses 5/12. The method/device of claim 1/8.
	Muthu does not explicitly disclose that the at least one post-payment service is determined based on information on a seller of the identified payment history.  
	However, Kemp discloses that the at least one post-payment service is determined based on information on a seller of the identified payment history (Kemp: Paragraph [0075]; the possible services differ based on the item/service purchased – e.g., only travel services would use itinerary data and offer rebooking, but refunds would still be applicable for other purchases).
	Muthu and Kemp are analogous art within the same field of endeavor as the instant application as all are drawn to post-purchase customer service transactions. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Kemp’s seller-based services into the system of Muthu to allow better compatibility with applicable services. 

Muthu discloses 15/18. The electronic device/method of claim 8/1.
	Muthu does not explicitly disclose that the at least one payment history and the at least one post-payment service are displayed if selecting a notification or a short message service (SMS) received after payment.  
	However, Kemp discloses that the at least one payment history and the at least one post-payment service are displayed if selecting a notification or a short message service (SMS) received after payment (Kemp: Paragraph [0064], “When the price decreases… an SMS text alert”, and Paragraph [0069], “cardholder 22 can select a link that directs cardholder 22 to user interface 412”).
	Muthu and Kemp are analogous art within the same field of endeavor as the instant application as all are drawn to post-purchase customer service transactions. The differences between the claimed Kemp’s SMS alerts into the system of Muthu to allow greater ease of use for the end user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Friday (US 2005/0240477 A1) describes a system wherein a customer can review their transactions and submit applicable rebates (Friday: Paragraph [0055]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628.  The examiner can normally be reached on Monday-Friday 0900-1700 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAD HUSSAIN/Primary Examiner, Art Unit 2453